EXHIBIT 10.3

SECOND AMENDMENT TO OFFICE LEASE

THIS SECOND AMENDMENT TO OFFICE LEASE (this “Amendment”) is made as of November
2008, by and between 811 SW NAITO ASSOCIATES, LLC, a Delaware limited liability
company (“Landlord”), and PAULSON CAPITAL CORP., an Oregon corporation, f/k/a
Paulson Investment Company (“Tenant”).

Recitals

A. Pursuant to the terms of that certain Office Lease dated May 6, 1997, as
amended by that Amendment 1 dated August 10, 2001 (as amended, the “Lease”)
between the Trustees of the Oregon-Washington Carpenters-Employers Pension Trust
Fund and Trustees of the Oregon Laborers-Employers Pension Trust Fund, the
predecessor-in-interest to Landlord, as landlord, and Tenant, as tenant, Tenant
leases from Landlord approximately 17,136 rentable square feet of office space
in the building commonly known as 811 SW Naito Parkway, Portland, Oregon, as
more particularly described in the Lease (the “Premises”). Capitalized terms not
defined in this Amendment shall have the meanings given them in the Lease.

B. Landlord and Tenant desire to amend the Lease to provide for the extension of
the term for an additional twenty (20) month period, and various other matters,
all upon and subject to the terms and conditions set forth in this Amendment.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Lease.

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
agreements of the parties herein, Landlord and Tenant hereby agree as follows:

1. Extension of Lease Term. The term of the Lease currently expires May 31,
2009. Pursuant to this Amendment, the term of the Lease shall be extended for a
period of twenty (20) months, terminating as of January 31, 2011. Any references
to the “term” of the Lease shall be deemed references to the term of the Lease
as extended hereby.

2. Monthly Base Rent. Effective as of January 1, 2009, and continuing for the
remainder of the term, the base monthly rent for the Premises shall be as set
forth below, and all references in the Lease to “base monthly rent” or “base
rent” or “Base Rent” shall be deemed references to such monthly base rent.

 

Period

   Base Rent/SF    Annual Base Rent    Monthly Base Rent

January 1, 2009 – December 31, 2009

   $ 20.00    $ 342,720.00    $ 28,560.00

January 1, 2010 – January 31, 2011

   $ 20.70    $ 354,715.20    $ 29,559.60



--------------------------------------------------------------------------------

3. Base Year. The Base Year, for purposes of calculating Tenant’s Proportionate
Share of operating expenses and real property taxes under Sections 19.1 and 19.3
of the Lease, shall be the calendar year 2009, effective as of January 1, 2009.

4. “As-Is” Premises. The Premises are leased AS IS in the condition now existing
with no alterations or other work to be performed by Landlord.

5. Brokers. Tenant warrants and represents to Landlord that in the negotiating
or making of this Amendment neither Tenant nor anyone acting on Tenant’s behalf
has dealt with any real estate broker or finder who might be entitled to a fee
or commission for this Amendment other than Pacific Real Estate Partners, Inc.,
on behalf of Landlord, and GVA Kidder Mathews, on behalf of Tenant. Tenant
agrees to indemnify and hold Landlord harmless from any claim or claims,
including costs, expenses and attorney’s fees incurred by Landlord, asserted by
any broker or finder for a fee or commission.

6. Ratification of Lease. The Lease, as modified by this Amendment, remains in
full force and effect, and Landlord and Tenant hereby ratify the same. This
Amendment shall be binding upon and inure to the benefit to the parties and
their respective successors and assigns.

7. Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute and original, and all of which together shall constitute one
document.

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of date of this Amendment.

 

LANDLORD:     TENANT: 811 SW NAITO PARKWAY ASSOCIATES, LLC,
a Delaware limited liability company     PAULSON CAPITAL CORP.,
an Oregon corporation By:   /s/ Thomas G. Keane     By:   /s/ Trent Davis  
Name: Thomas G. Keane       Name: Trent Davis   Title: VP of Leasing Operations
      Title: President and CEO

 

2